Citation Nr: 1748403	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-29 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for right ear hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from the RO. The Board observes that a claim for a TDIU is part and parcel of any claim for an increased rating; consequently, the Board has characterized the matters on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable disability rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran's PTSD symptoms primarily include hallucinations, anger outbursts, nightmares, flashbacks, irritability, isolation, avoidance, exaggerated startle response, hypervigilance, poor concentration, significant sleep impairment, poor mood, re-experiencing, impaired impulse control, limited family relations, near-continuous depression, and difficulty adapting to stressful situations.  

2.  The Veteran's PTSD symptoms are of a similar severity, frequency, and duration as those associated with a 70 percent rating.  They have caused the Veteran occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment

3.  The criteria for a schedular rating of 70 percent, but no higher, have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The Veteran's disability ratings meet the threshold requirements for a schedular TDIU and the evidence is at least in relative equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities; thus, the criteria for entitlement to a TDIU are met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016); Bradley v. Peake, 22 Vet. App. 280 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted. 


REMAND

Regarding the claim for an initial compensable disability rating for right ear hearing loss, the Board observes that the evidence of record suggests that the Veteran's symptoms may have worsened.  Consequently, a remand is necessary to provide him with a more contemporaneous VA examination to appropriately assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records related to the Veteran's right ear hearing loss.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his right ear hearing loss.   

The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

3.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


